—Appeal by the defendant from four judgments of the Supreme Court, Queens County (Hanophy, J.), all rendered March 11, 1991, convicting him of attempted criminal possession of a controlled substance in the fifth degree under Indictment No. 11720/89, criminal sale of a controlled substance in the third degree, and criminal possession of a weapon in the third degree under Indictment No. 14089/89, murder in the second degree (two counts), attempted murder in the second degree, and criminal possession of a weapon in the second degree under Indictment No. 58/90, and attempted murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of stolen property in the third degree under Indictment No. 274/90, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Sullivan, J. P., Pizzuto, Joy and Goldstein, JJ., concur.